Exhibit 10.26




SEMPRA ENERGY

AMENDED AND RESTATED
EXECUTIVE MEDICAL PLAN










Sempra Energy, a California corporation (the “Company”), maintains the Sempra
Energy Executive Medical Plan (the “Plan”).  

Sempra Energy hereby amends and restates the Plan, effective as of June 16,
2008.  The medical expense reimbursement benefits under this Plan shall be
provided through insurance maintained by the Company and such benefits are
intended to be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).  This amendment and restatement of the Plan is intended to
comply with the requirements of Sections 409A(a)(2), (3) and (4) of the Code (as
defined below) and the Treasury Regulations thereunder with respect to any
benefits under paragraph 6.  Also, the name of the Plan is hereby amended to be
“Sempra Energy Amended and Restated Executive Medical Plan.”

1.

The Plan shall provide, through insurance maintained by the Company,
reimbursement at least quarterly to any officer of the Company or of Pacific
Enterprises, Southern California Gas Company, Enova or San Diego Gas & Electric
Company, for expenses incurred by such officer and the eligible dependents of
such officer for medical care, as defined with the limits set forth in the
Schedule of Benefits which is attached to and made a part of this Plan.  The
Compensation Committee of the Company’s Board of Directors shall designate from
time to time which officers shall participate in the Plan.

The medical care expenses reimbursed under the Plan shall be limited to those
described in the Schedule of Benefits include all amounts paid for hospital
bills, doctor and dentist bills, vision care and prescription drugs.  Dependents
are as defined in the medical plan.

2.

The Plan may arrange for payment of any or all of the above-defined expenses in
lieu of making reimbursement thereof.  In such event, the Plan shall be relieved
of all further responsibility with respect to that particular medical expense.

3.

Reimbursement or payment of medical and dental expenses as defined above under
this Plan to, or on behalf of, a participating officer and his spouse and
dependents shall not exceed an aggregate total of $20,000 per calendar year.

4.

Any participating officer applying for reimbursement under this Plan shall
submit to the Company or the insurance company insuring benefits under the Plan,
at least quarterly, all hospitalization, doctor, dental or other medical bills
for verification by the Company or such insurance company prior to payment.  A
failure to comply herewith may, at the discretion of the Company, terminate such
officer’s right to said reimbursement.

5.

Reimbursement or payment provided under this Plan shall be made only in the
event and to the extent that such reimbursement or payment is not provided for
under any insurance policy or policies (other than the insurance policy
maintained in connection with the Plan), whether owned by the Company or the
covered officers, or under any other health and accident plan.  In the event
that there is such a policy, then to the extent of the coverage under such
policy or plan, the Plan shall be relieved of any and all liability hereunder.

6.

It is the intention of the Company that benefits payable under this Plan shall
be eligible for exclusion from the gross income of the officers covered by this
Plan, as provided by Section 105 of the Internal Revenue Code of 1986, as
hereafter amended.  If such benefits are not excludable, additional benefits
will be paid so that each officer will be in the same financial position after
payment as he would have been if the benefits had been excludable; provided,
however, that such additional benefits shall be made by the end of the officer’s
taxable year next following the officer’s taxable year in which the officer
remits the related taxes, in accordance with Treasury Regulation Section
1.409A-3(i)(1)(v).

7.

A copy of this Plan shall be given to all officers of the Company who are or
become participants in this Plan.  

8.

This Plan shall be subject to amendment or termination at any time hereafter by
affirmative vote of the Board of Directors of the Company, provided, however,
that such termination shall not affect any right to claim reimbursement for
medical expenses arising prior to the effective date of said termination.

9.

The Company shall be the named fiduciary for purposes of Section 402(a) of the
Employee Retirement Income Security Act of 1974.

10.

The Company’s Senior Vice President of Human Resources Officer shall have
discretionary authority with respect to administrative matters relating to this
Plan, except when exercise of such authority would materially affect the cost of
the Plan to the Employer, materially increase benefits to Participants, or
affect such Senior Vice President Human Resources Officer in a manner materially
different from other participants.

















SCHEDULE OF BENEFITS

EXECUTIVE MEDICAL PLAN

MEDICAL CARE EXPENSES SUBJECT TO REIMBURSEMENT

1.

Employee’s and employee’s dependents’ deductible under the Health and/or Dental
Plans sponsored by the Company and/or a subsidiary of the Company (“Health and
Dental Plans”).

2.

Employee’s and employee’s dependents’ copayment obligation for dental and major
medical liability under the Health and Dental Plans.

3.

Differential between the amount payable for room and board under the Health Plan
and the actual charge for a private hospital room.

4.

Differential between the amounts payable for eligible medical and dental
expenses under the Health and Dental Plans and the actual charges.

5.

Necessary transportation (within the continental USA and Canada) of the patient
to or from the nearest facility equipped to furnish treatment.

6.

Eye refractions and the purchase or fitting of hearing aids and eyeglasses,
including prescription sunglasses and contact lenses.

7.

Replacement of lost or stolen dentures, bridges, or dental appliances.

8.

HMO copayments.

9.

Podiatric treatment and services when medically necessary.

10.

Charges incurred outside of the United States subject to any limits in this plan
and the Health and Dental Plans which would be applicable if the charges had
been incurred within the United States.

















MAXIMUM BENEFITS

1.

Maximum payable under this plan:  $20,000 maximum annual medical (including
dental and treatment for mental illness, nervous disorders, and chemical
dependency) benefit per family.  Provided that for the first plan year (July 1 –
December 31, 1998) the $20,000 shall be reduced by any benefits received in 1998
from the Pacific Enterprises Supplemental Medical Reimbursement Plan.

2.

Maximum payable under a combination of all Health and Dental plans in which
member is a participant:

§

$1,500 lifetime orthodontic treatment maximum per member; and

§

$1,000,000 lifetime medical and dental maximum for all illnesses per member.




CHARGES NOT COVERED

1.

Charges to the extent they would be covered under the Health and Dental Plans.

2.

Care, treatment or operations performed for cosmetic purposes, whether medical
or dental, including dental implants, unless incurred as a result of any
accident which occurred while insured.

3.

Charges for nonprescription drugs and medical supplies.

4.

Charges for care or treatment as a result of war, declared or undeclared.

5.

Charges for any sickness or injury which arises out of or in the course of
employment, and for which the patient is entitled to benefits under a Workers’
Compensation law.

6.

Charges for medical or dental procedures performed by other than
legally-qualified physicians, surgeons, therapists, or licensed dentists and
dental hygienists.

7.

Charges which the plan participant is not legally obligated to pay, such as U.S.
Government hospital confinement and services, etc.

8.

Charges excluded under the Health and Dental Plans which are not specifically
included in the Schedule of Payments.









